         Case 5:19-cv-01254-DAE Document 7 Filed 04/17/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

Brian Thomas McVey,                             §
      Plaintiff,                                §
                                                §
VS.                                             §    NO. SA-19-CV-01254-DAE
                                                §
Steadfast Insurance Company,                    §
      Defendant.                                §

                                        ADR REPORT

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT:

     Per Local Rule CV-88, Plaintiff Brian Thomas McVey and Defendant Steadfast Insurance
Company hereby submit their ADR Report.

      1. The parties are conducting discovery and have not attempted any settlement negotiations
         at this time.

      2. The person responsible for settlement negotiations for Plaintiff is Plaintiff, Brian
         Thomas McVey, by and through his counsel of record, Thomas A. Crosley.

      3. The person responsible for settlement negotiations for Defendant is Defendant Steadfast
         Insurance Company, by and through Defendant’s counsel of record, William J. Akins.

      4. The parties agree that ADR is appropriate by way of mediation.

      5. The parties agree to use James W. Upton as the mediator in this case.

      6. The parties agree that the mediator’s fees will be shared equally by the parties.
Case 5:19-cv-01254-DAE Document 7 Filed 04/17/20 Page 2 of 2




                             Respectfully submitted,

                             CROSLEY LAW FIRM, P.C.
                             3303 Oakwell Court, Suite 200
                             San Antonio, Texas 78218
                             Telephone No.: (210) 529-3000
                             Facsimile No.: (210) 444-1561
                             Service Email: service@crosleylaw.com



                             By:
                                   Thomas A. Crosley
                                   Texas Bar No. 00783902
                                   tom@crosleylaw.com

                             ATTORNEYS FOR PLAINTIFF
                             BRIAN THOMAS MCVEY

                             AND

                             FISHERBROYLES, LLP
                             100 Congress Avenue, Suite 200
                             Austin, Texas 78701
                             Telephone No.: (214) 924-9504
                             Facsimile No.: (214) 279-7192



                             By:
                                   William J. Akins
                                   Texas Bar No. 24011972
                                   william.akins@fisherbroyles.com

                             ATTORNEYS FOR DEFENDANT
                             STEADFAST INSURANCE COMPANY




                             2
